Exhibit 10.3



COMCAST CORPORATION
RESTRICTED STOCK UNIT AWARD




This is a Restricted Stock Unit Award (the “Award”) dated [__________, 2005]
from Comcast Corporation (the “Company”) to ____________________ (the
“Grantee”). The vesting of Restricted Stock Units is conditioned on the
Grantee’s continuation in service from the Date of Grant through each applicable
Vesting Date, and on the Company’s attainment of the performance objectives
established under the Comcast Corporation 2002 Executive Cash Bonus Plan (“the
ECBP”), as further provided in this Award. The delivery of Shares under this
Award is intended to constitute performance-based compensation, within the
meaning of section 162(m) of the Code, and Treasury Regulations issued under
section 162(m) of the Code.


1. Definitions. Capitalized terms used herein are defined below or, if not
defined below, have the meanings given to them in the Plan.


a.   “Account” means an unfunded bookkeeping account established pursuant to
Paragraph 5.d and maintained by the Committee in the name of Grantee (a) to
which Deferred Stock Units are deemed credited and (b) to which an amount equal
to the Fair Market Value of Deferred Stock Units with respect to which a
Diversification Election has been made and interest thereon are deemed credited,
reduced by distributions in accordance with the Plan.


b.   “Award” means the award of Restricted Stock Units hereby granted.


c.   “Board” means the Board of Directors of the Company.


d.   “Code” means the Internal Revenue Code of 1986, as amended.


e.   “Committee” means the Compensation Committee of the Board or its delegate.


f.   “Date of Grant” means the date first set forth above, on which the Company
awarded the Restricted Stock Units.


g.   “Deferred Stock Units” means the number of hypothetical Shares subject to
an Election.


h.   “Disabled Grantee” means


(1) Grantee, if Grantee’s employment by a Participating Company is terminated by
reason of Disability; or


(2) Grantee’s duly-appointed legal guardian following Grantee’s termination of
employment by reason of Disability, acting on Grantee’s behalf.
 

 

--------------------------------------------------------------------------------


 
i.   “ECBP” means the Comcast Corporation 2002 Executive Cash Bonus Plan, or any
successor plan, program or arrangement.


j.   “Employer” means the Company or the subsidiary or affiliate of the Company
for which Grantee is performing services on the Vesting Date.


k.   “First Tier Goal” means the First Tier Goal established for a calendar year
under the ECBP.


l.   “Normal Retirement” means Grantee’s termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time.


m.   “Plan” means the Comcast Corporation 2002 Restricted Stock Plan,
incorporated herein by reference.


n.   “Restricted Period” means, with respect to each Restricted Stock Unit, the
period beginning on the Date of Grant and ending on the Vesting Date.


o.   “Restricted Stock Unit” means a unit that entitles Grantee, upon the
Vesting Date set forth in an Award, to receive one Share.


p.   “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.


q.   “Retired Grantee” means Grantee, following Grantee’s termination of
employment pursuant to a Normal Retirement.


r.   “Second Tier Goal” means the Second Tier goal established for a calendar
year under the ECBP.


s.   “Shares” means shares of the Company’s Class A Common Stock, par value $.01
per share.


t.   “Vesting Date” means the date(s) on which Grantee vests in all or a portion
of the Restricted Stock Units, as provided in Paragraph 3.


u.   “1934 Act” means the Securities Exchange Act of 1934, as amended.


v.   “2005 RSUs” means [______] of the Restricted Stock Units described in
Paragraph 2.


w.   “2006 RSUs” means [______] of the Restricted Stock Units described in
Paragraph 2, plus any 2005 RSUs that fail to vest under Paragraph 3.b(1).
 

 
-2-

--------------------------------------------------------------------------------


 
x.   “2007 RSUs” means [_____] of the Restricted Stock Units described in
Paragraph 2, plus any 2006 RSUs that fail to vest under Paragraph 3.b(2)
(including Restricted Stock Units that failed to vest before 2007).


y.   “2008 RSUs” means [_____] of the Restricted Stock Units described in
Paragraph 2, plus any 2007 RSUs that fail to vest under Paragraph 3.b(3)
(including Restricted Stock Units that failed to vest before 2008).


2. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to Grantee _____
Restricted Stock Units.


3. Vesting of Restricted Stock Units.


a.   Subject to the terms and conditions set forth herein and in the Plan,
Grantee shall vest in the Restricted Stock Units on the Vesting Dates set forth
in Paragraph 3.b, and as of each Vesting Date shall be entitled to the delivery
of Shares with respect to such Restricted Stock Units; provided, however, that
on the Vesting Date, Grantee is, and has from the Date of Grant continuously
been, an employee of the Company or a Subsidiary Company during the Restricted
Period, and provided further that the applicable performance conditions as set
forth in Paragraph 3.b have been satisfied.


b.   Subject to Paragraph 3.a, a Vesting Date for Restricted Stock Units subject
to the Award shall occur in accordance with the following schedule:


(1) 2005 RSUs.


(a)   As to [2/3rds] of the 2005 RSUs, [__________], 2006, provided that the
First Tier Goal is satisfied for 2005.


(b)   As to an additional [1/3rd] of the 2005 RSUs, [__________], 2006, provided
that the Second Tier Goal is satisfied for 2005.


(2) 2006 RSUs.


(a)   As to [2/3rds] of the 2006 RSUs, [__________], 2007, provided that the
First Tier Goal is satisfied for 2006.


(b)   As to an additional [1/3rd] of the 2006 RSUs, [__________], 2007, provided
that the Second Tier Goal is satisfied for 2006.


(3)   2007 RSUs.


(a)   As to [2/3rds] of the 2007 RSUs, [__________], 2008, provided that the
First Tier Goal is satisfied for 2007.


(b)   As to an additional [1/3rd] of the 2007 RSUs, [__________], 2008, provided
that the Second Tier Goal is satisfied for 2007.
 
 
-3-

--------------------------------------------------------------------------------



 
(4)   2008 RSUs.


(a)   As to [2/3rds] of the 2008 RSUs, [__________], 2009, provided that the
First Tier Goal is satisfied for 2008.


(b)   As to an additional [1/3rd] of the 2008 RSUs, [__________], 2009, provided
that the Second Tier Goal is satisfied for 2008.


4. Forfeiture of Restricted Stock Units.


a.   Subject to the terms and conditions set forth herein and in the Plan, if
Grantee terminates employment with the Company and all Subsidiaries during the
Restricted Period for any reason, Grantee shall forfeit the Restricted Stock
Units as of such termination of employment. Upon a forfeiture of the Restricted
Stock Units as provided in this Paragraph 4, the Restricted Stock Units shall be
deemed canceled.


b.   The provisions of this Paragraph 4 shall not apply to Shares issued in
respect of Restricted Stock Units as to which a Vesting Date has occurred.


5.   Deferral Elections.


Grantee may elect to defer the receipt of Shares issuable with respect to
Restricted Stock Units, consistent, however, with the following:


a. Deferral Elections.


(1)   Initial Election. Grantee shall have the right to make an Initial Election
to defer the receipt of all or a portion of the Shares issuable with respect to
Restricted Stock Units hereby granted by filing an Initial Election to defer the
receipt of such Shares on the form provided by the Committee for this purpose.


(2)   Deadline for Deferral Election. An Initial Election to defer the receipt
of Shares issuable with respect to Restricted Stock Units hereby granted shall
not be effective unless it is filed with the Committee on or before the
following dates:


(a) With respect to the 2005 RSUs, June 30, 2005;


(b) With respect to the 2006 RSUs, June 30, 2006;


(c) With respect to the 2007 RSUs, June 30, 2007; and


(d) With respect to the 2008 RSUs, June 30, 2008


(3)   Deferral Period. Subject to Paragraph 5.b, all Shares issuable with
respect to Restricted Stock Units that are subject to an Initial Election under
this Paragraph 5.a shall be delivered to Grantee without any legend or
restrictions (except those that may be imposed by the Committee, in its sole
judgment, under Paragraph 7), on the date designated by Grantee, which shall not
be earlier than January 2 of the third calendar year
 
 
-4-

--------------------------------------------------------------------------------


 
beginning after the Vesting Date, nor later than January 2 of the eleventh
calendar year beginning after the Vesting Date.


(4)   Effect of Failure of Vesting Date to Occur. An Initial Election shall be
null and void if a Vesting Date does not occur with respect to Restricted Stock
Units identified in such Initial Election.


b.   Subsequent Elections/Acceleration Elections. No Subsequent Election shall
be effective until 12 months after the date on which a Subsequent Election is
filed with the Committee.


(1)   If Grantee makes an Initial Election, or pursuant to this Paragraph 5.b(1)
makes a Subsequent Election, to defer the distribution date for Shares issuable
with respect to some or all of the Restricted Stock Units hereby granted,
Grantee may elect to defer the distribution date for a minimum of five years and
a maximum of ten additional years from the previously-elected distribution date
by filing a Subsequent Election with the Committee on or before the close of
business at least one year before the date on which the distribution would
otherwise be made.


(2)   If Grantee dies before Shares subject to an Initial Election under
Paragraph 5.a are to be delivered, the estate or beneficiary to whom the right
to delivery of such Shares shall have passed may make a Subsequent Election to
defer receipt of all or any portion of such Shares for five additional years
from the date delivery of Shares would otherwise by made, provided that such
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on
Grantee’s last Election.


(3)   In lieu of a Subsequent Election described in Paragraph 5.b(2), the estate
or beneficiary to whom the right to delivery of Shares shall have passed may, as
soon as practicable following the Grantee’s death, make an Acceleration Election
to accelerate the delivery date of such Shares from the date delivery of such
Shares would otherwise be made to a date that is as soon as practicable
following the Grantee’s death.


(4)   If Grantee becomes a Disabled Grantee before the Shares subject to an
Initial Election under Paragraph 5.a are to be delivered, Grantee may, as soon
as practicable following the date on which Grantee becomes a Disabled Grantee,
elect to accelerate the distribution date of such Shares from the date payment
would otherwise be made to a date that is as soon as practicable following the
date the Disabled Grantee became disabled.


(5)   If Grantee becomes a Retired Grantee before Shares subject to an Initial
Election under Paragraph 5.a are to be delivered, Grantee may make a Subsequent
Election to defer all or any portion of such Shares for five additional years
from the date delivery of Shares would otherwise be made. Such a Subsequent
Election must be filed with the Committee at least one year before the date on
which the distribution would otherwise be made.
 
 
-5-

--------------------------------------------------------------------------------



 
c.   Diversification Election. As provided in the Plan and as described in the
prospectus for the Plan, a Grantee with an Account may be eligible to make a
Diversification Election on an election form supplied by the Committee for this
purpose.


d.   Book Accounts. An Account shall be established for each Grantee who makes
an Initial Election. Deferred Stock Units shall be credited to the Account as of
the Date an Initial Election becomes effective. Each Deferred Stock Unit will
represent a hypothetical Share credited to the Account in lieu of delivery of
the Shares to which an Initial Election, Subsequent Election or Acceleration
Election applies. If an eligible Grantee makes a Diversification Election, then
to the extent an Account is deemed invested in the Income Fund, the Committee
shall credit earnings with respect to such Account at the Applicable Interest
Rate.


e.   Status of Deferred Amounts. Grantee’s right to delivery of Shares subject
to an Initial Election, Subsequent Election or Acceleration Election, or to
amounts deemed invested in the Income Fund pursuant to a Diversification
Election, shall at all times represent the general obligation of the Company.
Grantee shall be a general creditor of the Company with respect to this
obligation, and shall not have a secured or preferred position with respect to
such obligation. Nothing contained in the Plan or an Award shall be deemed to
create an escrow, trust, custodial account or fiduciary relationship of any
kind. Nothing contained in the Plan or an Award shall be construed to eliminate
any priority or preferred position of Grantee in a bankruptcy matter with
respect to claims for wages.


f.   Non-Assignability, Etc. The right of Grantee to receive Shares subject to
an Election under this Paragraph 5, or to amounts deemed invested in the Income
Fund pursuant to a Diversification Election, shall not be subject in any manner
to attachment or other legal process for the debts of Grantee; and no right to
receive Shares or cash hereunder shall be subject to anticipation, alienation,
sale, transfer, assignment or encumbrance.


6. Notices. Any notice to the Company under this Agreement shall be made in care
of the Committee at the Company’s main office in Philadelphia, Pennsylvania. All
notices under this Agreement shall be deemed to have been given when
hand-delivered or mailed, first class postage prepaid, and shall be irrevocable
once given.


7. Securities Laws. The Committee may from time to time impose any conditions on
the Shares issuable with respect to Restricted Stock Units as it deems necessary
or advisable to ensure that the Plan satisfies the conditions of Rule 16b-3, and
that Shares are issued and resold in compliance with the Securities Act of 1933,
as amended.


8. Delivery of Shares. Except as otherwise provided in Paragraph 5, the Company
shall notify Grantee that a Vesting Date with respect to Restricted Stock Units
has occurred. Within ten (10) business days of a Vesting Date, the Company
shall, without payment from Grantee, deliver to Grantee a certificate for the
Shares without any legend or restrictions, except for such restrictions as may
be imposed by the Committee, in its sole judgment, under Paragraph 7, provided
that no certificates for Shares will be delivered to Grantee until appropriate
arrangements have been made with the Employer for the withholding of any taxes
which may be due with respect to such Shares. The Company may
 
-6-

--------------------------------------------------------------------------------


 
 
condition delivery of certificates for Shares upon the prior receipt from
Grantee of any undertakings which it may determine are required to assure that
the certificates are being issued in compliance with federal and state
securities laws. The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a Share on the Vesting Date, as determined by the
Committee.
 
9. Award Not to Affect Employment. The Award granted hereunder shall not confer
upon Grantee any right to continue in the employment of the Company or any
subsidiary or affiliate of the Company.


10. Miscellaneous.


    (a) The Award granted hereunder is subject to the approval of the Plan by
the shareholders of the Company to the extent that such approval (i) is required
pursuant to the By-Laws of the National Association of Securities Dealers, Inc.,
and the schedules thereto, in connection with issuers whose securities are
included in the NASDAQ National Market System, or (ii) is required to satisfy
the conditions of Rule 16b-3.


    (b) The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Grantee’s address as reflected in the Company’s personnel
records.


 (c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.
 



   COMCAST CORPORATION        
BY: 
     
LAWRENCE S. SMITH
 
ATTEST: 
     
ARTHUR R. BLOCK



 
-7-

--------------------------------------------------------------------------------



